Case: 1:18-cv-01836-DCN Doc #: 46 Filed: 10/16/19 1of1. PagelD #: 228

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
ANGELA THOMPSON and, ) CASE NO. 1:18-CV-01836
BRIAN THOMPSON, )
)
Plaintiffs, ) JUDGE DONALD C. NUGENT
V. )
) MAG. JUDGE JONATHAN D.
) GREENBERG
KIMRAIN MARKETING LLC; )
KIMBERLY RAINWATER; et. al., ) STIPULATED PARTIAL DISMISSAL
) AND JUDGMENT ENTRY
Defendants. )

Plaintiffs Angela Thompson and Brian Thompson (“Plaintiffs”) and Defendants Quick
Response Alert, Inc., Hing-Tack Chen, and Yin-Fong Chen as trustee for the Yin-Fong Chen Trust
and the Yin-Fong Chen Family Trust (the “Stipulating Defendants”) hereby stipulate and agree
that they have resolved the within dispute. The above-captioned case is voluntarily dismissed, with
prejudice, against the Stipulating Defendants pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(a1).

Further, Plaintiffs have notified the Court that the above captioned case has been dismissed,
without prejudice, against Defendants Kimrain Marketing LLC and Kimberly Rainwater pursuant
to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Each party is to bear its own fees and costs.

Therefore, this case is terminated.

IT IS SO ORDERED.

  

! | \ ~ [Vi V
DONALD C. NUGENT)
Senior United States District Judge

 

 
